Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 was filed after the mailing date of the Notice of Allowance on 08/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Marchetti and Schildkraut are the closest prior arts to the claimed invention but fails to teach a method of using a carrier to securely carry a yoga mat, wherein the carrier includes a shoulder strap portion coupled to a planar portion, and wherein the planar portion includes an end portion that opposes the shoulder strap portion, a first surface and a second surface opposite the first surface, and a securing strap formed on the first surface, the method comprising: positioning the carrier on the yoga mat such that the first surface faces toward the yoga mat and the securing strap does not overlap with an edge of the yoga mat; rolling the yoga mat up toward the carrier until the end portion is entirely covered by the yoga mat; and pulling the shoulder strap through the securing strap to secure the carrier to the yoga mat. As well as wherein the securing strap is positioned near a midpoint of the planar portion between the first end portion and the second end portion, and an alignment mark is adjacent to an edge of the planar object when the first surface is in contact with the planar object before the planar object is rolled up. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784